DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 06/08/2020.
Claims 1-7 are currently pending and have been examined.




















Information Disclosure Statement

The Information Disclosure Statement filed on 10/28/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 









Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,679,237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the ‘237 patent refer to the enrollment request includes a credit or debit account number of a consumer-member user.  The equivalent independent claims of the instant invention recite an enrollment request that includes an account number of an eternal payment source.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of the ‘237 patent with the technique of instant invention because the functional difference between a credit or debit account number and an account number of an eternal payment is one of nomenclature and largely negligible, in addition to the two components are significantly equivalent. Here, the documents of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Federal Reserve Bank of Kansas City. CONSUMER PAYMENT INNOVATION IN THE CONNECTED AGE.  (March 29-30, 2012).  Retrieved online 01/16/2019.
https://www.kansascityfed.org/publicat/pscp/2012/complete-proceedings.pdf
“With the popularity of smartphones and online social networks, consumers are increasingly connected with each other, their banks and the businesses seeking to sell goods and services to them. As a result, consumers and businesses have access to real-time information about the transactions in which they are engaging. In addition, consumers’ purchase opportunities can be more closely customized to their financial resources, preferences and location. These two dimensions of connectedness—real-time transaction information and customized purchase opportunities—are likely to drive much of the innovation in consumer payments in the next few years. Some of these innovations will involve payments on social networking sites. Other innovations will occur on mobile platforms, which provide a particularly convenient way for consumers to connect with other consumers, banks and retail businesses as they make payments. Most of these innovations will focus on domestic payments, but some may involve cross-border transactions such as remittances by immigrants and foreign purchases.”







Reserve Bank Of India.  Report of the Group on Enabling PKI in Payment System Applications.  (22 April 2014).  Retrieved online 01/16/2019.
https://m.rbi.org.in/scripts/PublicationReportDetails.aspx?UrlPage=&ID=765
“The objectives of an effective payment system is to ensure a Safe, Secure, Efficient, Robust and Sound Payment System in the country. In order to secure electronic documents and transactions and to ensure legal compliance, digital technology is used. However, in online banking transactions in India the account holder bears the liability of transactions in case of dispute. In view of this a Group comprising of members from banks (SBI and ICICI bank), IDRBT- CA, CCA (New Delhi) and RBI (DIT, DPSS, DGBA- CBS and CISO) was formed to prepare an approach paper for enabling PKI for the Payment Systems in India.”

Foreign Art:

RUEHMKORF (EP 1675080 A1) discloses, “In this method a credit card entitled for rebates initiates a payment transaction with a merchant granting rebates, resulting in a rebate amount being calculated from the purchase sum of the payment transaction and a set rebate rate and the rebate amount being forwarded to a storage area assigned to the rebate entitled card holder and added to the value contained in the storage area.  In this way, consumers can purchase by credit card and automatically receive to their credit a rebate from instituted merchants.  From the storage area, representing a (virtual) banking account accumulating rebate amounts can then be regularly remitted to an insurance company or a finance investment institute for building up a retirement pension.  Contained in a consumer pension organizational entity are, more particularly, a communications server (5) for receiving the transaction information from the card issuer and a data base server (2) for storing and managing the consumer and merchant related information and for calculating the rebate amount.”

SALMON et al. (WO 2010/135642 A2) discloses, “A computer receives information that a request is made to authorize a transaction for a sale of a product by a merchant to an account holder in a transaction conducted on a consumer account issued to the account holder.  When the computer confirms that the transaction is authorized and that the transaction occurs within a predetermined time period for which there is a rebate associated with the product and a corresponding sponsor financially responsible for the rebate, the computer communicates that the rebate is to be debited to an account of the sponsor and either: (i) given as a discount by the merchant at the point of sale to the account holder; or (ii) credited to an account issued to the account holder by the issuer.”

KIMURA, YOSHIHIRO. NEW FINANCE ACTIVATING SYSTEM.  (JP 2000/148875 A). “To provide a new finance activating system which can accelerate the activation of a financing system by constituting the system of one or plural investors, a third investment guarantee institution which guarantees the shortage of security, and business enterprise evaluating/investigating and financial business executing institution which enables borrowers to easily obtain loans by guaranteeing financing principals and interests and supplementing the insufficient solvency of the borrowers with guaranteed bonds invested from third parties. A new finance activating system is designed to positively increase capital gains and, when a borrower legally unavoidably becomes the defaulter of an obligation, to guarantee the obligation without enforcing the liability of the borrower beyond the offered security by constituting the system of financing bonds 1 provided on the accounts of one or plural investors, guaranteed bonds 2 provided on the account of a third investment guarantee institution which guarantees the insufficient solvency of the borrower, liability bonds 4 issued from the borrower, and the account 3 of a business enterprise evaluating/ investigating and financial business executing institution which investigates mainly prospects of an enterprise, details of and social need for venture business.”





THACKSTON, JAMES D.  PAYMENT SYSTEM AND METHOD FOR ON-LINE COMMERCE OPERATIONS.  (WO 2006/133140 A2).  “A system and method provides for an independent provider of electronic "stored value" credit to enable a consumer of products and services to apply cash or cash equivalents to fund an electronic account, i.e., a stored value account (SVA), managed by an independent stored value provider (ISVP) in a network of ISVPs. The consumer is typically a customer of the ISVP. The applied funds may be used by the customer to purchase products and services from any of several merchants that have established a transactional business association with the ISVP. The merchants may also be any type of on-line e-commerce business and/or a traditional in-store business. Moreover, a customer may transfer funds from one SVA to another SVA. Customers may add funds to a SVA, in person, at a Retail Financial Service Provider (RFSP) who verifies the identity of the consumer. The system and method does not require traditional financial information such as bank accounts, social security information, credit card or debit card information thereby avoiding any possibility of misuse of this information by others. Age verification and identity verification is facilitated by the system.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)